Order affirmed, with ten dollars costs and disbursements. All concur, except Sears, P. J., who dissents .and votes for reversal and denial of the motion with leave to renew in New York county on the ground that granting of this motion which has to do solely with the interests of a non-resident and a certain corporation having its principal office in New York county and an unidentified person said to have been a dentist and to have had an office in New York city, is an abuse of discretion inasmuch as the motion was made here for the patent purpose of avoiding the effect of a precedent (Matter of Hufstutler, 220 App. Div. 587) in the Appellate Division of the First Department. (The order denies a motion to vacate an order for examination before trial in an automobile negligence action.) Present — Sears, P. J., Taylor, Edgeomb, Crosby and Lewis, JJ.